Title: To George Washington from Colonel Silvanus Seely, 20 March 1778
From: Seely, Silvanus
To: Washington, George



Head Quarters Elizth Town [N.J.] March 20th ’78

I have received information of the embarcation of Troops from New-York and have taken Various methods to find out there numbers and destination.
There is four Regts of them two of Hessions & two of British and there numbers (as near as I can find out) are two thousand three hundred.
I am informed they take on Board Ninety days Provision and the common report is that they are destined for Philadelphia They began to Embark about the 16th Instant—I cannot larn that they have taken any flat Boats on board as yet (altho’ they have bin preparing them for som time past) but as they will be the last artical put on board perhaps they may take them in at ⟨their⟩ sailing. I am Sir, your Most Obedient Huml. Servt

Silvs Seely Coll Commandant

